The grand jury returned an indictment against this appellant, which charged him with a violation of the prohibition law. He was tried by the court without a jury, and was convicted. The court sentenced the defendant to hard labor for the county. From the judgment of conviction he appeals, and here insists that the court erred in its rulings upon the admission of evidence, and also in its rendition of the judgment of guilt. There is no merit whatever in either of these insistences. The rulings of the court upon the admission of evidence were correct, and the evidence was sufficient to justify the court in the conviction of the defendant. The judgment of conviction will stand affirmed. Affirmed.